Citation Nr: 1759774	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-15 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinea skin infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 




INTRODUCTION

The Veteran had active duty from September 1979 to April 1980.  He also had a period of active duty for training from July 1974 to November 1974.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (RO).  A December 2014 rating decision assigned a 10 percent evaluation for tinea skin infection, claimed as a rash over body, beginning August 12, 2013. 


FINDINGS OF FACT

1.  In February 2016, VA issued a Statement of the Case (SOC) regarding the Veteran's tinea skin infection claim.

2.  As of this date, VA has not received a substantive appeal.


CONCLUSION OF LAW

The criteria for timely filing a substantive appeal to the December 2014 rating decision have not been met; the request for appellate review of these issues on appeal is dismissed for lack of jurisdiction.  38 U.S.C. §§ 7105, 7108 (2012); 38 C.F.R. §§ 20.202, 20.302(b) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must have jurisdiction to review the denial of a claim.  To have jurisdiction, the Veteran must file a timely substantive appeal.  After VA has issued a rating decision, the Veteran must submit a written Notice of Disagreement (NOD) within one year of notification of VA's denial of the claim to initiate an appeal.  VA subsequently issues a Statement of the Case (SOC) on the matter appealed.  The Veteran must perfect the appeal by filing a VA Form 9, "Appeal to the Board of Veterans Appeals," or correspondence containing the necessary information.  VA must receive a timely substantive appeal within 60 days of the date of the SOC, or within the remainder of the one-year period of the date VA notifies the Veteran of the decision the Veteran appeals, whichever is later.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations being appealed.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2017).

The Board has the authority to determine whether it has jurisdiction to review a case, and it may dismiss any case over which it does not have jurisdiction. 38 U.S.C. § 7105(d)(3); 38 C.F.R. § 20.101(d).  The agency of original jurisdiction may close the case for failure to respond after receipt of the SOC.  See 38 C.F.R. § 19.32.  However, a determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board.  38 U.S.C. § 7105(d); 38 C.F.R. § 20.101(d).

Here, VA granted service connection and a 10 percent rating for tinea skin infection in December 2014.  The Veteran submitted a timely NOD.  In January 2016, the Board remanded these issues for the issuance of a SOC.  VA complied by issuing the SOC in February 2016.  As of this date, VA has not received a substantive appeal from the Veteran.  As the evidence shows that the Veteran did not perfect a timely appeal, the Board will dismiss the appeal because it lacks jurisdiction. 



ORDER

The appeal is dismissed.




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


